Title: [Diary entry: 30 January 1787]
From: Washington, George
To: 

 Tuesday 30th. Mercury at 32 in the Morning—38 at Noon and 32 at Night. Foggy and warm with very little or no Wind the greater part of the day. In the evening it became clear. Rid to the Ferry, & French’s Plantation, and intended to have gone further but getting wet in passing a Mirey place at French’s I returned home to get on dry cloaths. Sent Danl. Overdonck to Muddy hole again who with a fellow Charles belonging to the place began a ditch 3 feet wide at top, one at bottom, and  Inches deep. Set the Plows to work again at French’s where the women & boys had begun to fence.